Citation Nr: 1514325	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-10 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether achievement of a vocational goal is reasonably feasible for purposes of entitlement to continued vocational rehabilitation and training under Chapter 31, Title 38, United States Code.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hemorrhoids. 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition of the face, shoulder, and back.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for acid reflux.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral wrist disability.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right arm disability.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for attention deficit hyperactivity disorder (ADHD)/mixed personality disorder with dependent and immature features.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thoracolumbar spine disability, also claimed as a back disability.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for allergic rhinitis/sinusitis.

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic gastrointestinal disorder, also claimed as Celiac disease.

14.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gonorrhea.

15.  Entitlement to service connection for a right hand disability.

16.  Entitlement to service connection for Crohn's disease.

17.  Entitlement to service connection for alopecia areata.  

18.  Entitlement to service connection for neuropathy.  

19.  Entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.  

20.  Entitlement to a compensable disability rating for residuals of a fractured right thumb.

21.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

22.  Entitlement to a compensable disability rating for sebaceous cyst of the right buttock.

23.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1992 to September 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision and July 2011 Administrative Review decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and April 2014 and January 2015 rating decisions by the VA RO in Phoenix, Arizona.  Jurisdiction over the Veteran's claims file is currently with the Phoenix RO.

The Veteran provided testimony with regard to the vocational rehabilitation claim at a December 2014 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The issues of entitlement to a temporary total rating for convalescence for right shoulder surgery and entitlement to service connection for sleep apnea have been raised by the record in August 2014 and February 2015 statements, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for hepatitis C, hemorrhoids, a right shoulder disability, a skin condition of the face, shoulder, and back, acid reflux, a bilateral wrist disability, a right arm disability, ADHD/mixed personality disorder with dependent and immature features, a thoracolumbar spine disability, a right knee disability, allergic rhinitis/sinusitis, a chronic gastrointestinal disorder, and gonorrhea; entitlement to service connection for a right hand disability, Crohn's disease, alopecia areata, and neuropathy; entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only; entitlement to increased disability ratings for residuals of a fractured right thumb, PTSD, and sebaceous cyst of the right buttock; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence establishes that the effects of the Veteran's service-connected PTSD render his vocational goal infeasible.


CONCLUSION OF LAW

Achievement of the Veteran's vocational goal is not shown to be reasonably feasible for the purpose of continued vocational rehabilitation and training.  38 U.S.C.A. §§ 3100 , 3101, 5107 (West 2014); 38 C.F.R. § 21.53 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that it has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The provisions of Chapter 31, Title 38, United States Code are intended to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100 (West 2014).  Basic entitlement to Chapter 31 benefits requires that the veteran have a service-connected disability that is rated 20 percent disabling or more, and be found by the VA to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40. 

Turning to the specific facts of the Veteran's claim, the Board observes that the Veteran's basic eligibility for vocational rehabilitation benefits is not at issue.  It is uncontested that the Veteran has service-connected disabilities compensable at a level of 20 percent or more, and that he has been found to be in need of rehabilitation to overcome an employment handicap.  38 U.S.C.A. §§ 3101, 3102; 38 C.F.R. §§ 21.40, 21.51(b).  Rather, his claim for continued vocational rehabilitation and training has been denied on the basis that his vocational goal is not reasonably feasible. 

Generally, a veteran seeking Chapter 31 vocational rehabilitation training will initially be assigned a specific case status of "applicant," and if he or she attends the appointment for an initial evaluation, progresses to "evaluation and planning" status.  See 38 C.F.R. § 21.180.  During evaluation and planning status, it is determined whether the veteran has an employment handicap and whether achievement of a vocational goal is feasible, and a plan is developed.  See 38 C.F.R. § 21.184.  When a decision concerning achievement of a vocational goal cannot be made during the initial evaluation, the veteran may be assigned to "extended evaluation" status, and extended evaluation status is continued whenever a veteran is receiving rehabilitation services prescribed in the Individualized Extended Evaluation Plan (IEEP).  38 C.F.R. § 21.188.  

A veteran in "extended evaluation" status will remain in that status until one of the following occurs: following notice of necessary arrangements to begin an extended evaluation including date of beginning the evaluation and steps to be taken, the Veteran fails to report or does not respond to followup, declines or refuses to enter the program, or defers induction exceeding 30 days beyond scheduled date of induction except where ill or other sufficient reason is give; VA determines the reasonable feasibility of a vocational goal for the veteran before the completion of all of the planned evaluation because the decision does not require the further evaluation; the veteran completes the extended evaluation; either the Veteran or VA interrupts or discontinues the extended evaluation; or service connection for the Veteran's service-connected disability is severed by VA or his continued eligibility otherwise ceases.  38 C.F.R. § 21.188(d).

Under the applicable law and regulations, the term "vocational goal" means a gainful employment status consistent with the veteran's abilities, aptitudes and interests.  VA shall determine the reasonable feasibility of achieving a vocational goal in each case in which a veteran is eligible to receive Chapter 31 benefits.  38 U.S.C.A. §§ 3101, 3106; 38 C.F.R. § 21.53. 

In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the veteran's disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. §§ 21.35, 21.53(d).  The criteria of feasibility are: (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).  The criteria for a finding of reasonable feasibility for vocational training purposes are not the same as those considered when assigning disability ratings under the schedule for rating disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

VA is not required to provide rehabilitation services when the achievement of a vocational goal is not currently reasonably feasible beyond any reasonable doubt.  38 C.F.R. § 21.53(e)(2).  Achievement of a vocational goal is not reasonably feasible if the effects of a veteran's disabilities (service-and nonservice-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal, or are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  38 C.F.R. § 21.35(h)(3).  

In this case, the Veteran was found to be entitled to Chapter 31 services with a serious employment handicap in October 2008 by a Vocational Rehabilitation Counselor (VRC) in California.  His entitlement was based on his 30 percent combined service-connected disability rating for posttraumatic stress disorder (PTSD), ankylosis of the thumb, eczema, and scars.  

The VRC determined that the feasibility to achieve a vocational goal could not be determined at the time of implementation of services.  Therefore, an IEEP was developed and signed in January 2009 to assist in determining vocational goal feasibility.  

In June 2009, the VRC notified the Veteran that she was unable to continue to provide him with the vocational rehabilitation services he requested, as he was unable to successfully complete his IEEP.  She noted that, according to the Veteran's own report, custody proceedings, court requirements, distractions associated with his ex-wife, a tenuous housing situation, and difficulties experienced due to PTSD symptoms interfered with his ability to put forth the effort required to be successful.  

In a December 2009 Feasibility Worksheet, the VRC indicated that the feasibility of achievement of a vocational goal was uncertain because the Veteran had significant interpersonal issues that impede his ability to secure suitable employment.  

In February 2010, the Veteran moved to Florida, so his vocational rehabilitation program was interrupted for the purpose of the transfer, allowing relocation adjustment time.  

In April 2010, he met with a new VRC in Florida, who noted that he would be transferred back to evaluation and planning status, and that a new IEEP would be developed.  

The new VRC requested updates regarding the Veteran's mental health status, and received a May 2010 report from a licensed clinical social worker indicating that the Veteran was not taking any psychotropic medications or attending psychotherapy, that was able to work, and that his Global Assessment of Functioning (GAF) score was 49, reflecting "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  In July 2010, a VA examiner assigned a similar GAF score of 50.  

Prior to development of the IEEP, the VRC left the agency, and the Veteran's case was reassigned to a new VRC.  In August 2010, based on her review of the file - particularly the recent GAF score of 49 - the new VRC determined that the feasibility of the Veteran's vocational goal was still questionable, and, therefore, continued the prior VRC's plan to develop an IEEP.  Goals of this plan included obtaining necessary counseling and supportive services to stabilize personal issues, which would facilitate further vocational preparation and career planning, completing one semester of training, with a minimum of a 2.5 GPA, and maintaining stable housing.  

Various Special Reports of Training completed by the VRC in 2010 and 2011 indicate that the Veteran was able to comply with some requirements of his IEEP, but not others.  For instance, a September 2010 Special Report of Training indicates that the Veteran had secured housing.  However, in October 2010, it was noted that the Veteran reported taking longer to complete school assignments than the average person, and the VRC noted that he might be appropriate for reduced work tolerance.  Moreover, the October 2010 Report indicated that the Veteran was attending monthly talk therapy with a counselor, but refused to see a psychiatrist as he did not wish to take any medications.  

In January 2011, the Veteran reported that he became easily distracted and sometimes emotionally distraught when attempting to study and complete his school assignments.  The VRC attempted to discuss with the Veteran how mental health treatment via counseling and medication could help him "tune out" some of the thoughts that interfered with his ability to efficiently study for school, but the Veteran did not want to engage in the discussion.

However, in March 2011, the Veteran agreed to undergo an evaluation by a VA psychiatrist, Dr. L., who recommended psychotropic medication to control his symptoms and assigned a GAF score of 55, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  At the evaluation, the Veteran acquiesced to taking the prescribed medication.  However, an April 2011 Report of Special Training indicates the Veteran was not taking the full dosage of the medication.  

In May 2011, two different licensed clinical social workers completed mental health information forms indicating that the Veteran was able to work, and assigning a GAF score of 55, reflecting moderate symptoms.  

A May 2011 note by the VRC indicates that the Veteran had successfully completed a term of training at Strayer University with a B and 2 Cs, and that he had maintained stable housing.  However, the VRC stated that his mental health status continued to be of concern and was ultimately the reason why she determined that his vocational goal was not feasible.  She noted that, while the Veteran participated in counseling sessions with a licensed clinical social worker, after a few sessions, he was discharged because he was not actively doing the work needed to gain insight into his issues and try to overcome them.  He also reported that he was not taking the full dosage of the psychotropic medication prescribed to him several months earlier.  The VRC concluded that, as a result of the Veteran's mental health conditions and limited insight, he was likely to experience some or all of the following difficulties in an employment setting: (a) accepting responsibility for decisions, (b) influencing people in their opinions and judgments, (c) expressing personal feelings, (d) working with other people, (e) dealing with the public, (f) performing under stress, (g) attaining precise set limits, tolerances, and standards, (h) making judgments and decisions, (i) staying on task, (j) accepting supervision/problems with authority, and (k) meeting deadlines.  Based on that information, the VRC stated it was unlikely that achievement of a vocational goal was reasonably feasible at this time.  

The Veteran was notified of the VRC's decision regarding feasibility of his vocational goal in May 2011.  He has since been offered Independent Living services, but has not engaged in these services.  Therefore, his file has been placed in discontinued status according to a May 2012 note from the VRC.  

The Veteran requested administrative review of the VRC's infeasibility finding, and the RO issued an administrative decision confirming the infeasibility finding in July 2011, from which this appeal arises.     

At the December 2014 Board hearing, the Veteran testified that he was working part-time at Subway, and that he had been unable to complete his IEEP successfully due to personal stressors that were now gone.  Moreover, he stated that he did not get along with his most recent VRC.  

The Veteran has also submitted two letters from his VA treating psychiatrist.  The first, dated in October 2014, indicates the Veteran has no limitations due to his PTSD, with no further explanation.  The second, dated in February 2015, states that "[f]rom a mental health perspective, [the Veteran] is capable of a work study position or vocational rehabilitation," again with no explanation or rationale to support the opinion.   

In this case, after a review of all of the evidence of record, including the Veteran's statements, the Board concurs with the VRC's determination that the Veteran's vocational goal is not reasonably feasible at this time.  

Although the record does indicate that the Veteran was able to complete a semester of training and secure stable housing, the Board finds it significant that he was unable to complete the stated objectives of the IEEP - namely, participating in mental health services.  The VRC provided a detailed description of how the Veteran's mental health symptoms would prevent him from successfully engaging in vocational training or employment.  Her conclusions regarding his psychiatric symptoms are supported by the medical evidence of record, which demonstrates moderate to severe psychiatric symptoms.

The Board acknowledges the February 2015 letter from the Veteran's treating psychiatrist, described above, indicating that his participation in vocational rehabilitation would not be affected by his PTSD symptoms.  However, the doctor's opinion is not supported by any rationale, and, in fact, seems to contradict the evidence of record, both lay and medical, which demonstrates that the Veteran has rather significant interpersonal difficulties due to his PTSD symptoms.  The VRC, by contrast, provided extensive reasons for her opinion that the vocational goal was not feasible due to the Veteran's PTSD symptoms.  Thus, the VRC's conclusions regarding the effects of the Veteran's psychiatric symptoms on feasibility of the vocational rehabilitation goal are more persuasive than those of the treating psychiatrist.     

Moreover, the Board considers it significant that the VRC has extensive specialized training in vocational rehabilitation.  That adds to the probative weight of her assessment.  See Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a one with specialized training may be considered more probative than a non-specialist's finding).  Although the Veteran insists that his stated vocational goal is reasonably feasible, there is no indication that he has the requisite expertise to render an opinion as to the level of vocational training necessary to obtain and maintain suitable employment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  

Moreover, the Board has additional reason to question the Veteran's assertions in light of their inconsistency with other pertinent evidence of record.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  For example, the Special Reports of Training consistently indicate lack of compliance with taking psychotropic medication and engaging in mental health treatment, despite the Veteran's own reports of interpersonal difficulties at school and at work.  Moreover, the Veteran has applied for an increased disability rating for his service-connected PTSD (currently evaluated as 70 percent disabling) and a TDIU, demonstrating his belief that his psychiatric disability presents extreme difficulties in occupational and social settings.

The Board also acknowledges the Veteran's testimony regarding personality conflicts with his rehabilitation counselor.  However, the evidence of record demonstrates that the VRC attempted to engage the Veteran in services despite his evasiveness and lack of participation, and VA has fulfilled its obligation to assist the Veteran in pursuing a vocational goal.  The Board discerns no evidence of an interest on the part of the rehabilitation counselor other than assessing the feasibility of the Veteran's rehabilitation and employment goals.

In sum, the record reflects the Veteran experiences significant impairment from his service-connected and nonservice-connected disabilities, particularly his service-connected PTSD; he was unable to complete the stated objectives of his IEEP; a VRC with extensive specialized training in vocational rehabilitation concluded that the vocational goal was not reasonably feasible; and the Veteran's own contentions that his current medical disabilities do not cause impairment for this stated goal are inconsistent with and contradicted by the other evidence of record.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran's stated vocational goal is reasonably feasible.  Consequently, the benefit sought on appeal must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Such is the case with VA vocational rehabilitation programs.  Specifically, 38 C.F.R. § 21.420(a) provides that VA will inform a veteran in writing of findings affecting receipt of benefits and services under Chapter 31.  Moreover, 38 C.F.R. § 21.32 provides additional notice provisions. 

After reviewing the record, the Board finds that the Veteran has been provided with appropriate notification.  In December 2008, he was provided with and signed a copy of Vocational Rehabilitation Guidelines, which contained clear notice of the information and evidence necessary to substantiate his claim.  The record also shows that he met with his vocational rehabilitation counselor on multiple occasions, during which time he was advised of the program requirements, his responsibilities, and VA's duties.

The Board further finds that the duty to assist has been satisfied in this case.  The Veteran's vocational rehabilitation and employment folder, which contains all information and evidence necessary to adjudicate this claim, has been obtained.  He was afforded a hearing in December 2014, at which he was afforded the opportunity to further his contentions and provide additional evidence regarding the issue on appeal. 

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2014 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Veteran has not identified any other pertinent evidence, not already associated with record, that is needed to arrive at a fair disposition of this appeal.


ORDER

Entitlement to continued vocational rehabilitation and training is denied.



REMAND

In March 2013, the Phoenix RO issued a Statement of the Case (SOC) addressing the issues of entitlement to an increased disability rating for residuals of a fractured right thumb and entitlement to a TDIU.  Subsequently, the same month, the Veteran filed a timely substantive appeal (VA Form 9), on which he indicated he desired a hearing before the Board in Washington, D.C.  He did not, however, present any testimony related to the right thumb or TDIU claims when he appeared before the undersigned in December 2014, and it is not clear from the record whether he still desires a hearing on these issues.  Moreover, additional evidence pertaining to these issues has been received since issuance of the March 2013 SOC.  Therefore, to ensure that the Veteran receives due process, the issues of entitlement to an increased disability rating for residuals of a fractured right thumb and entitlement to a TDIU should be reconsidered in light of evidence received since March 2013, and a letter should be sent to the Veteran and his representative requesting clarification as to whether he still wants a Board hearing on these issues, and, if so, what type of hearing he desires.  

Next, in April 2014 and January 2015 rating decisions, the RO denied increased disability ratings for PTSD and sebaceous cyst, denied reopening of the claims for service connection for hepatitis C, hemorrhoids, a right shoulder disability, a skin condition of the face, shoulder, and back, acid reflux, a bilateral wrist disability, a right arm disability, ADHD/mixed personality disorder, a back disability, a right knee disability, allergic rhinitis/sinusitis, a gastrointestinal disorder to include Celiac disease, and gonorrhea, denied service connection for a right hand disability, Crohn's disease, alopecia areata, and neuropathy, and denied entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.  In April 2014 and February 2015, the Veteran filed timely notice of disagreements (NODs) with regard to all issues decided in the April 2014 and January 2015 rating decisions, respectively.  The RO has not furnished the Veteran with an SOC which addresses the above issues.

In such cases, under judicial precedent, the appellate process was initiated by the NODs, and the appellant is entitled to an SOC on the issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for hepatitis C, hemorrhoids, a right shoulder disability, a skin condition of the face, shoulder, and back, acid reflux, a bilateral wrist disability, a right arm disability, ADHD/mixed personality disorder with dependent and immature features, a thoracolumbar spine disability, a right knee disability, allergic rhinitis/sinusitis, a chronic gastrointestinal disorder, and gonorrhea; entitlement to service connection for a right hand disability, Crohn's disease, alopecia areata, and neuropathy; entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only; and entitlement to increased disability ratings for PTSD and a sebaceous cyst of the right buttock must be remanded to the RO for additional action.

Accordingly, the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for hepatitis C, hemorrhoids, a right shoulder disability, a skin condition of the face, shoulder, and back, acid reflux, a bilateral wrist disability, a right arm disability, ADHD/mixed personality disorder with dependent and immature features, a thoracolumbar spine disability, a right knee disability, allergic rhinitis/sinusitis, a chronic gastrointestinal disorder, and gonorrhea; entitlement to service connection for a right hand disability, Crohn's disease, alopecia areata, and neuropathy; entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only; entitlement to increased disability ratings for residuals of a fractured right thumb, PTSD, and sebaceous cyst of the right buttock; and entitlement to a TDIU are REMANDED for the following action:

1.  The issues of entitlement to an increased disability rating for residuals of a fractured right thumb and entitlement to a TDIU should again be reviewed by the RO on the basis of evidence received since March 2013.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and a letter should be sent to the Veteran and his representative requesting clarification as to whether he wants a hearing before the Board on the issues of entitlement to an increased disability rating for the right thumb disability and entitlement to a TDIU.  All attempts to contact him and his response should be documented and associated with the claims file.  If the Veteran wants a hearing before the Board, it should be scheduled for a date after completion of development below.  If the Veteran does not want a hearing, he should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

2.  The RO should consider the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for hepatitis C, hemorrhoids, a right shoulder disability, a skin condition of the face, shoulder, and back, acid reflux, a bilateral wrist disability, a right arm disability, ADHD/mixed personality disorder with dependent and immature features, a thoracolumbar spine disability, a right knee disability, allergic rhinitis/sinusitis, a chronic gastrointestinal disorder, and gonorrhea; entitlement to service connection for a right hand disability, Crohn's disease, alopecia areata, and neuropathy; entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only; and entitlement to increased disability ratings for PTSD and a sebaceous cyst of the right buttock.  If the benefits sought cannot be granted, the RO should issue a Statement of the Case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


